DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional application filed 1/4/2018.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/23/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered. 
Applicant’s Argument 1: The applicant argues that in Halbert (‘013), the selection of the strongest received signals at a receiver is not carried out in response to changing the directions of the transmitter, as required by claim 1. Edge is directed to using signals transmitted and received between a mobile device and a communication network to locate the position of the mobile device. There is no disclosure in Edge, of using a reflected RF signal reelected off the object to determine a positon. Combining Halbert, which is directed to a radar system that uses the Doppler-shifted frequency of the reflected signals, with Edge, which is directed to positioning using signals transmitted 
Examiner’s Response: The Examiner disagrees. Halbert (‘013) describes in paragraph 235 tha tFIG. 8(a) illustrates a radar cell 812 in which radar returns originating from each transmitter TX1, TX2 are reflected from target T1, via respective paths ψ.sub.TX1,RX1 and ψ.sub.TX2,RX1 and received at receiver RX1. The return signals are received at an azimuth angle α.sub.RX1(T1) relative to a straight line between transmitter TX1 and receiver RX1 and at an elevation angle ε.sub.RX1(T1) relative to the plane of the radar cell 812. Therefore Halbert (‘013) already discloses a radar systems with radar system with receiving signals from transmitters at different angles. The rejection using Edge et al. (‘173) is withdrawn. Claim 1 is now rejected with Halbert et al. (2017/0031013 A1), in view of Shoki (US 6,184,828 B1), and further in view of Shinichi (JP 2009270863 A).
Amendment to claims 28-29 overcomes claim objections.
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented six slightly differing methods claims and five slightly differing systems claims, and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation there between), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-17, 19-24 and 26-46 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert et al. (2017/0031013 A1), in view of Shoki (US 6,184,828 B1), and further in view of Shinichi (JP 2009270863 A).
Regarding Claim 1, Halbert et al. (‘173) discloses “a method of determining an object's distance (Figure 2; paragraph 234: Figures 8-10 illustrate the process of detection reconciliation), the method comprising:
delivering a first RF signal from a first transmitter to the object (paragraph 142: each radar transmitter TX1 TX1, TX2 persistently illuminates a broad region, encompassing the entire square cell 212, with a continuous sequence of pulses of an L band frequency radio wave…when the pulse encounters an object in the illuminated regions reflections of that pulse are returned from the object)”, 
“a power of a first reflected RF signal reflected off the object and received by a receiver reaches a maximum value (paragraph 240: Initially, when a number of radar return signals are all received at a particular receiver RX1, RX2 from a common azimuth and elevation angle, and an associated target is detected, there is a respective detection associated with radar signals originating from each transmitter TX1, TX2 in the radar cell 812 and possibly a number of other detections associated with radar return signals arising outside the radar cell 812. A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above). A respective transmitter source associated with each of the detections is then hypothesized at S1001); 
delivering a second RF signal from a second transmitter to the object (paragraph 235: FIG. 8(a) illustrates a radar cell 812 in which radar returns originating from each transmitter TX1, TX2 are reflected from target T1, via respective paths ψ.sub.TX1,RX1 and ψ.sub.TX2,RX1 and received at receiver RX1. The return signals are received at an azimuth angle α.sub.RX1(T1) relative to a straight line between transmitter TX1 and receiver RX1 and at an elevation angle ε.sub.RX1(T1) relative to the plane of the radar cell 812)”,
a power of a second reflected RF signal reflected off the object and received by the receiver reaches a maximum value (paragraph 240: A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above)).”
Halbert et al. (‘013) does not explicitly disclose:
“changing a direction of the first transmitter until the first transmitter reaches a first direction defined by a first angle” and “changing a direction of the second 
“determining a distance between the object and the first transmitter in accordance with a distance between the two transmitters, the second angle and the difference between the first and second angles”.
In the same field of endeavor, Shoki (‘828) relates to beam scanning antennas used for radar antennas (column 1 lines 14-17). Shoki (‘828) teaches “changing a direction of the first transmitter until the first transmitter reaches a first direction defined by a first angle” and “changing a direction of the second transmitter until the second transmitter reaches a second direction defined by a second angle (column 27 lines 5-21: two antenna members of the antenna element are excited in two higher-order modes…both the antenna members each radiate a circularly polarized wave with two feed points…the radiation directivity of these antenna members is constant in the direction of the direction angle as was descried earlier. FIG. 35 shows the relation between phase and rotation angle
    PNG
    media_image1.png
    18
    15
    media_image1.png
    Greyscale
…in the figure, (a) represents the phase of the directivity of the circularly polarizing antenna member for the TM 21 mode and (b) represents the phase of the directivity of the circularly polarizing antenna member for the TM 31 mode…intensity depending on the radiation directivity of the first antenna member and that of the second antenna member).” 
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013) with the teaching of Shoki (‘828) for scanning antenna at desired direction for more efficient target distance determination (Shoki (‘828) – column 2 line 52 – column 3 line 14).
 (paragraph 18: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second radar device measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1)]”.  Shinichi (‘863) is shown below for illustration:

    PNG
    media_image2.png
    470
    745
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as 
Regarding Claim 2, which is dependent on independent claim 1, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 1. 
However, Halbert et al. (‘013)/Shoki (‘828) does not explicitly disclose determining a distance between the object and the second transmitter in accordance with a distance between the two transmitters, the first angle and the difference between the first and second angles.” 
Shinichi (‘863) is in the field of radar communications and teaches “determining a distance between the object and the second transmitter in accordance with a distance between the two transmitters, the first angle and the difference between the first and second angles (paragraph 18: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1)]; [paragraph 55: the distance between the first radar device and the target R2 can be calculated as shown in Figure 3).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as 
Regarding Claim 3, which is dependent on dependent claim 2, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 2. 
However, Halbert et al. (‘013)/Shoki (‘828) does not explicitly disclose “determining a distance between the object and the receiver in accordance with a distance between the two transmitters, the first and second angles, the difference between the first and second angles, and the distance between the receiver and each of the first and second transmitters.”
Shinichi (‘863) teaches “determining a distance between the object and the receiver in accordance with a distance between the two transmitters, the first and second angles, the difference between the first and second angles, and the distance between the receiver and each of the first and second transmitters (paragraph 18: Figure 3: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1)).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as 
Regarding Claim 4, which is dependent on dependent claim 3, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 3. 
However, Halbert et al. (‘013)/Shoki (‘828) does not explicitly disclose “said first transmitter, said second transmitter and said receiver are positioned along a substantially straight line.”
Shinichi (‘863) teaches “said first transmitter, said second transmitter and said receiver are positioned along a substantially straight line (see Figure 3 for illustration: a first radar device comprising first transmitter and first receiver, second radar device comprising second transmitter…they are all in a straight line as can be seen in the figure; paragraph 18: a first radar device and a second radar device, the second radar device transmits radio waves toward a target and the first radar device, and the first radar device is provided. The device is a bi-static radar device that identifies a target position based on the radio waves transmitted from the second radar device, and the first radar device sends and receives radio waves toward the second radar device to transmit and receive the second radar).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 6, which is dependent on independent claim 1, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention. 

In the same field of endeavor, Shoki (‘828) relates to beam scanning antennas used for radar antennas (column 1 lines 14-17). Shoki (‘828) teaches “changing the direction of the first transmitter comprises changing phases of plurality of transmit/antenna elements of a phased array (column 52 lines 43-45: phase shifter, array antenna; column 58 line 33-column 59 line 27: Fig. 87-89: phase shifters of the array antenna).” 
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shinichi (‘863) with the teaching of Shoki (‘828) for scanning antenna at desired direction for more efficient target distance determination (Shoki (‘828) – column 2 line 52 – column 3 line 14).
Regarding Claim 7, which is dependent on independent claim 1, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 1. 
However, Halbert et al. (‘013)/Shinichi (‘863) does not explicitly disclose “changing the direction of the first transmitter comprises changing phases of a plurality of transmit/antenna elements of a first subarray of a phased array, and changing the direction of the second transmitter comprises changing phases of a plurality of transmit/antenna elements of a second subarray of the phased array.” 
Shoki (‘828) teaches “changing the direction of the first transmitter comprises changing phases of a plurality of transmit/antenna elements of a first subarray of a phased array, and changing the direction of the second transmitter comprises changing .”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shinichi (‘863) with the teaching of Shoki (‘828) for scanning antenna at desired direction for more efficient target distance determination (Shoki (‘828) – column 2 line 52 – column 3 line 14).
Regarding Claim 9, which is dependent on independent claim 1, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 1. Halbert et al. (‘013) further discloses “said receiver is a Doppler receiver adapted to detect a difference between a frequency of the first RF signal and a frequency of the first reflected RF signal to determine a speed of the object (paragraph 149: In more detail, the signal processor of each radar receiver RX1, RX2 is able to process the reflected signals received by that radar receiver RX1, RX2 to measure the Doppler shifts imparted to those reflected signals. The signal processor is thus able to determine with a high degree of precision the range rate represented by the measured Doppler shifts, because of the relatively high PRF used by the transmitter. More specifically, for a given target, the signal processor of each radar receiver RX1, RX2 is able to determine a respective pair of range rate measurements; each range rate measurement being associated with signals originating from a respective radar transmitter TX1, TX2. Each range rate measurement represents the velocity of the target in a direction perpendicular to a straight line between the radar receiver RX1, RX2 making the measurement and the radar transmitter TX1, TX2 that transmitted the signals for which the measurements are being made. Thus, the signal processor of each radar receiver RX1, RX2 is able to determine, with a high degree of precision, the ‘true’ velocity vector (speed and direction) for the target by resolving the pair of range rate measurements (which represent, for the square radar cell 212 of this example, perpendicular components of the true velocity vector))”.
Regarding Claim 10, Halbert et al. (‘173) discloses “A method of determining an object's distance (Figure 2; paragraph 234: Figures 8-10 illustrate the process of detection reconciliation]; [paragraph 140: A radar cell will now be described in more detail with reference to FIGS. 2 and 3 in which a single cell, suitable for forming part of the radar network 110 of FIG. 1, is shown generally at 212. In FIG. 2, a single square radar cell 212 is shown in plan whilst in FIG. 3, the single square radar cell 212 is shown partially from the side to illustrate a measurement of angular elevation), the method comprising:
delivering a first RF signal from a transmitter to the object (paragraph 142: each radar transmitter TX1 TX1, TX2 persistently illuminates a broad region, encompassing the entire square cell 212, with a continuous sequence of pulses of an L band frequency radio wave. When the pulse encounters an object in the illuminated regions reflections of that pulse are returned from the object]; [paragraph 235: FIG. 8(a) illustrates a radar cell 812 in which radar returns originating from each transmitter TX1, TX2 are reflected from target T1, via respective paths ψ.sub.TX1,RX1 and ψ.sub.TX2,RX1 and received at receiver RX1)”, 
“a power of a reflected RF signal reflected off the object reaches a first maximum value at a first receiver (paragraph 240: Initially, when a number of radar return signals are all received at a particular receiver RX1, RX2 from a common azimuth and elevation angle, and an associated target is detected, there is a respective detection associated with radar signals originating from each transmitter TX1, TX2 in the radar cell 812 and possibly a number of other detections associated with radar return signals arising outside the radar cell 812. A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above). A respective transmitter source associated with each of the detections is then hypothesised at S1001)”,
“the power of the reflected RF signal reaches a second maximum value at a second receiver (paragraph 240: A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above)).”
Halbert et al. (‘013) does not disclose “changing a direction of the first transmitter until the first transmitter reaches a first direction defined by a first angle.”
 relates to beam scanning antennas used for radar antennas (column 1 lines 14-17). Shoki (‘828) teaches “changing a direction of the first transmitter until the first transmitter reaches a first direction defined by a first angle (column 27 lines 5-21: two antenna members of the antenna element are excited in two higher-order modes…both the antenna members each radiate a circularly polarized wave with two feed points…the radiation directivity of these antenna members is constant in the direction of the direction angle as was descried earlier. FIG. 35 shows the relation between phase and rotation angle
    PNG
    media_image1.png
    18
    15
    media_image1.png
    Greyscale
…in the figure, (a) represents the phase of the directivity of the circularly polarizing antenna member for the TM 21 mode and (b) represents the phase of the directivity of the circularly polarizing antenna member for the TM 31 mode…intensity depending on the radiation directivity of the first antenna member and that of the second antenna member).” 
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013) with the teaching of Shoki (‘828) for scanning antenna at desired direction for more efficient target distance determination (Shoki (‘828) – column 2 line 52 – column 3 line 14).
Halbert et al. (‘013)/Shoki (‘828) does not disclose “determining a distance between the object and the transmitter in accordance with a distance between the transmitter and the first receiver, the distance between the transmitter and the second receiver, and the first angle”.
Shinichi (‘863) in the related art of target positioning system discloses “determining a distance between the object and the transmitter in accordance with a distance between the transmitter and the first receiver, the distance between the (paragraph 18: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1))”.
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 11, which is dependent on independent claim 10, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 10. 
However, Halbert et al. (‘013)/Shoki (‘828) does not explicitly disclose “said first receiver, said second receiver and said transmitter are positioned along a substantially straight line.”
Shinichi (‘863) in the related art of target positioning system teaches “said first receiver, said second receiver and said transmitter are positioned along a substantially straight line (see Figure 3 for illustration: a first radar device comprising first transmitter and first receiver, second radar device comprising second receiver…they are all in a straight line as can be seen in the figure]; [paragraph 18: a first radar device and a second radar device, the second radar device transmits radio waves toward a target and the first radar device, and the first radar device is provided. The device is a bistatic radar device that identifies a target position based on the radio waves transmitted from the second radar device, and the first radar device sends and receives radio waves toward the second radar device to transmit and receive the second radar).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 12, which is dependent on independent claim 10, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 10. 
However, Halbert et al. (‘013)/Shoki (‘828) does not explicitly disclose “said first receiver is positioned substantially near said transmitter.”
Shinichi (‘863) in the related art of target positioning system teaches “said first receiver is positioned substantially near said transmitter (see Figure 3 for illustration]; [paragraph 18: In order to solve the above problems, the first invention includes a first radar device and a second radar device, the second radar device transmits radio waves toward a target and the first radar device, and the first radar device is provided. The device is a bistatic radar device that identifies a target position based on the radio waves transmitted from the second radar device, and the first radar device sends and receives radio waves toward the second radar device to transmit and receive the second radar. References for the monostatic detector that detects the device, the first rangefinder that measures the distance R0 to the second radar device detected by the monostatic detector, and the second radar device detected by the monostatic detector).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 13, which is dependent on independent claim 10, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 10. Halbert et al. (‘013) further discloses “said first and second receivers are Doppler receivers (paragraph 149: In more detail, the signal processor of each radar receiver RX1, RX2 is able to process the reflected signals received by that radar receiver RX1, RX2 to measure the Doppler shifts imparted to those reflected signals. The signal processor is thus able to determine with a high degree of precision the range rate represented by the measured Doppler shifts, because of the relatively high PRF used by the transmitter. More specifically, for a given target, the signal processor of each radar receiver RX1, RX2 is able to determine a respective pair of range rate measurements; each range rate measurement being associated with signals originating from a respective radar transmitter TX1, TX2. Each range rate measurement represents the velocity of the target in a direction perpendicular to a straight line between the radar receiver RX1, RX2 making the measurement and the radar transmitter TX1, TX2 that transmitted the signals for which the measurements are being made. Thus, the signal processor of each radar receiver RX1, RX2 is able to determine, with a high degree of precision, the ‘true’ velocity vector (speed and direction) for the target by resolving the pair of range rate measurements (which represent, for the square radar cell 212 of this example, perpendicular components of the true velocity vector))”.
Regarding independent Claim 14, Halbert et al. (‘173) discloses “A method of determining an object's distance (see Figure 2; paragraph 234: Figures 8-10 illustrate the process of detection reconciliation, with reference to a radar cell 812 similar to that shown in Figure 2), the method comprising:
delivering a first RF signal from a first transmitter to the object (paragraph 235: FIG. 8(a) illustrates a radar cell 812 in which radar returns originating from each transmitter TX1, TX2 are reflected from target T1, via respective paths ψ.sub.TX1,RX1 and ψ.sub.TX2,RX1 and received at receiver RX1)”, 
“a power of a first reflected RF signal reflected off the object and received by a receiver reaches a maximum value (paragraph 240: there is a respective detection associated with radar signals originating from each transmitter TX1, TX2 in the radar cell 812 and possibly a number of other detections associated with radar return signals arising outside the radar cell 812. A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above))”,
delivering a second RF signal from a second transmitter to the object (paragraph 235: FIG. 8(a) illustrates a radar cell 812 in which radar returns originating from each transmitter TX1, TX2 are reflected from target T1, via respective paths ψ.sub.TX1,RX1 and ψ.sub.TX2,RX1 and received at receiver RX1. The return signals are received at an azimuth angle α.sub.RX1(T1) relative to a straight line between transmitter TX1 and receiver RX1 and at an elevation angle ε.sub.RX1(T1) relative to the plane of the radar cell 812),
“a power of a second reflected RF signal reflected off the object and received by the receiver reaches a maximum value (paragraph 240: A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above)).”
Halbert et al. (‘013) does not disclose “changing a direction of the first transmitter along both azimuth and elevation until the first transmitter reaches a first direction defined by first and second angles”, “changing a direction of the second transmitter along both azimuth and elevation until the second transmitter reaches a second direction defined by third and fourth angles.”
In the same field of endeavor, Shoki (‘828) relates to beam scanning antennas used for radar antennas (column 1 lines 14-17). Shoki (‘828) teaches “changing a direction of the first transmitter along both azimuth and elevation until the first transmitter reaches a first direction defined by first and second angles”, “changing a direction of the second transmitter along both azimuth and elevation until the second transmitter reaches a second direction defined by third and fourth angles (column 27 lines 5-21: two antenna members of the antenna element are excited in two higher-order modes…both the antenna members each radiate a circularly polarized wave with two feed points…the radiation directivity of these antenna members is constant in the direction of the direction angle as was descried earlier. FIG. 35 shows the relation between phase and rotation angle
    PNG
    media_image1.png
    18
    15
    media_image1.png
    Greyscale
…in the figure, (a) represents the phase of the .” 
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013) with the teaching of Shoki (‘828) for scanning antenna at desired direction for more efficient target distance determination (Shoki (‘828) – column 2 line 52 – column 3 line 14).
Halbert et al. (‘013)/Shoki (‘828) does not disclose “determining a distance between the object and the first transmitter in accordance with a distance between the two transmitters, and the first, second, third and fourth angles”.
Shinichi (‘863) in the related art of target positioning system discloses “determining a distance between the object and the first transmitter in accordance with a distance between the two transmitters, and the first, second, third and fourth angles (paragraph 18: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1))”.

Regarding Claim 15, which is dependent on independent claim 14, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 14. 
However, Halbert et al. (‘013)/Shoki (‘828) does not explicitly disclose determining a distance between the object and the second transmitter in accordance with the distance between the two transmitters, and the first, second, third and fourth angles.” 
Shinichi (‘863) teaches “determining a distance between the object and the second transmitter in accordance with the distance between the two transmitters, and the first, second, third and fourth angles (paragraph 18: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1)).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of “Shinichi (‘863) as 
Regarding Claim 16, which is dependent on independent claim 15, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 15. 
However, Halbert et al. (‘013)/Shoki (‘828)does not explicitly disclose “determining a distance between the object and the receiver in accordance with the distance between the two transmitters, the distance between the first transmitter and the receiver, and the first, second, third and fourth angles.” 
Shinichi (‘863) teaches “determining a distance between the object and the receiver in accordance with the distance between the two transmitters, the distance between the first transmitter and the receiver, and the first, second, third and fourth angles (paragraph 18: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1)).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 17, which is dependent on independent claim 16, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 16. 
However, Halbert et al. (‘013)/Shoki (‘828) does not explicitly disclose “said first transmitter, said second transmitter and said receiver are positioned along a substantially straight line.”
Shinichi (‘863) in the related art of target positioning system teaches “said first transmitter, said second transmitter and said receiver are positioned along a substantially straight line (see Figure 3 for illustration: a first radar device comprising first transmitter and first receiver, second radar device comprising second transmitter…they are all in a straight line as can be seen in the figure; paragraph 18: a first radar device and a second radar device, the second radar device transmits radio waves toward a target and the first radar device, and the first radar device is provided. The device is a bistatic radar device that identifies a target position based on the radio waves transmitted from the second radar device, and the first radar device sends and receives radio waves toward the second radar device to transmit and receive the second radar).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 19, which is dependent on independent claim 14, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 14. Halbert et al. (‘013) further discloses “said receiver is a Doppler receiver (paragraph 149: In more detail, the signal processor of each radar receiver RX1, RX2 is able to process the reflected signals received by that radar receiver RX1, RX2 to measure the Doppler shifts imparted to those reflected signals. The signal processor is thus able to determine with a high degree of precision the range rate represented by the measured Doppler shifts, because of the relatively high PRF used by the transmitter. More specifically, for a given target, the signal processor of each radar receiver RX1, RX2 is able to determine a respective pair of range rate measurements; each range rate measurement being associated with signals originating from a respective radar transmitter TX1, TX2. Each range rate measurement represents the velocity of the target in a direction perpendicular to a straight line between the radar receiver RX1, RX2 making the measurement and the radar transmitter TX1, TX2 that transmitted the signals for which the measurements are being made. Thus, the signal processor of each radar receiver RX1, RX2 is able to determine, with a high degree of precision, the ‘true’ velocity vector (speed and direction) for the target by resolving the pair of range rate measurements (which represent, for the square radar cell 212 of this example, perpendicular components of the true velocity vector))”.
Regarding independent Claim 20, Halbert et al. (‘173) discloses “A method of determining an object's distance (paragraph 140: A radar cell will now be described in more detail with reference to FIGS. 2 and 3 in which a single cell, suitable for forming part of the radar network 110 of FIG. 1, is shown generally at 212), the method comprising:
(paragraph 142: each radar transmitter TX1 TX1, TX2 persistently illuminates a broad region, encompassing the entire square cell 212, with a continuous sequence of pulses of an L band frequency radio wave. When the pulse encounters an object in the illuminated regions reflections of that pulse are returned from the object)”, 
“a power of a reflected RF signal reflected off the object reaches a first maximum value at a first receiver (paragraph 240: Initially, when a number of radar return signals are all received at a particular receiver RX1, RX2 from a common azimuth and elevation angle, and an associated target is detected, there is a respective detection associated with radar signals originating from each transmitter TX1, TX2 in the radar cell 812 and possibly a number of other detections associated with radar return signals arising outside the radar cell 812. A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above). A respective transmitter source associated with each of the detections is then hypothesised at S1001)”,
“the power of the reflected RF signal reaches a second maximum value at a second receiver (paragraph 240: A set detections (typically one for each transmitter) are selected (for example those associated with the highest power return signals as described above)).”
Halbert et al. (‘013) does not disclose “changing a direction of the first transmitter until the first transmitter reaches a first direction defined by first and second angles.”
 relates to beam scanning antennas used for radar antennas (column 1 lines 14-17). Shoki (‘828) teaches “changing a direction of the first transmitter until the first transmitter reaches a first direction defined by first and second angles (column 27 lines 5-21: two antenna members of the antenna element are excited in two higher-order modes…both the antenna members each radiate a circularly polarized wave with two feed points…the radiation directivity of these antenna members is constant in the direction of the direction angle as was descried earlier. FIG. 35 shows the relation between phase and rotation angle
    PNG
    media_image1.png
    18
    15
    media_image1.png
    Greyscale
…in the figure, (a) represents the phase of the directivity of the circularly polarizing antenna member for the TM 21 mode and (b) represents the phase of the directivity of the circularly polarizing antenna member for the TM 31 mode…intensity depending on the radiation directivity of the first antenna member and that of the second antenna member).” 
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013) with the teaching of Shoki (‘828) for scanning antenna at desired direction for more efficient target distance determination (Shoki (‘828) – column 2 line 52 – column 3 line 14).
Halbert et al. (‘013)/Shoki (‘828) does not disclose “determining a distance between the object and the transmitter in accordance with a distance between the transmitter and the first receiver, the distance between the transmitter and the second receiver, and the first and second angles”.
Shinichi (‘863) in the related art of target positioning system discloses “determining a distance between the object and the transmitter in accordance with a distance between the transmitter and the first receiver, the distance between the (paragraph 18: The target angle θ1 as seen from the first radar device calculated based on the angle θ0 measured by the angler and the angle θ3 measured by the second radar, the distance R0 and the second measured by the first rangefinder. The distance R1 to the target is calculated by performing a predetermined calculation using the distance difference ΔR from the distance measured by the distance measuring device and the distance R0 measured by the first range measuring device, and thus the target position. It is characterized by being provided with a target position identifier for identifying (R1 and θ1))”.
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding independent Claim 21, which is a corresponding system claim of independent method Claim 1, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 1.
Regarding Claim 22, which is dependent on independent claim 21, and which is a corresponding system claim of method Claim 2, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 2.
Regarding Claim 23, which is dependent on dependent claim 22, and which is a corresponding system claim of method Claim 3, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 3.
Regarding Claim 24, which is dependent on dependent claim 23, and which is a corresponding system claim of method Claim 4, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 4.
Regarding Claim 24, which is dependent on dependent claim 23, and which is a corresponding system claim of method Claim 4, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 4.
Regarding Claim 26, which is dependent on independent claim 21, and which is a corresponding system claim of method Claim 6, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 6.
Regarding Claim 27, which is dependent on independent claim 21, and which is a corresponding system claim of method Claim 7, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 7.
Regarding Claim 28, which is a corresponding system claim of method Claim 8, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 8.
Regarding Claim 29, which is a corresponding system claim of method Claim 9, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 9.
Regarding independent Claim 30, which is a corresponding system claim of independent method Claim 10, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863)discloses all the claimed invention as shown above for Claim 10.
Regarding Claim 31, which is dependent on independent claim 30, and which is a corresponding system claim of method Claim 11, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 11.
Regarding Claim 32, which is dependent on independent claim 30, and which is a corresponding system claim of method Claim 12, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 12.
Regarding Claim 33, which is dependent on independent claim 30, and which is a corresponding system claim of method Claim 13, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 13.
Regarding independent Claim 34, which is a corresponding system claim of independent method Claim 14, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863)discloses all the claimed invention as shown above for Claim 14.
Regarding Claim 35, which is dependent on independent claim 34, and which is a corresponding system claim of method Claim 15, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 15.
Regarding Claim 36, which is dependent on dependent claim 35, and which is a corresponding system claim of method Claim 16, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 16.
Regarding Claim 37, which is dependent on dependent claim 36, and which is a corresponding system claim of method Claim 17, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 17.
Regarding Claim 38, which is dependent on independent claim 34, and which is a corresponding system claim of method Claim 18, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 18.
Regarding Claim 39, which is dependent on independent claim 34, and which is a corresponding system claim of method Claim 19, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 19.
Regarding independent Claim 40, which is a corresponding system claim of independent method Claim 20, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863)discloses all the claimed invention as shown above for Claim 20.
Regarding Claim 41, which is dependent on independent claim 1, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention. Halbert et al. (‘013) further discloses “said first and second reflected RF signals are modulated signals (paragraph 147: each radar receiver RX1, RX2 comprises an array of spatially separated receiver elements that are arranged to allow the angular direction from which received reflections of pulses returned from targets of interest to be determined using an associated signal processor; paragraph 189:  In operation, the transmitter emits a continuous (or quasi-continuous) signal, centered at the required frequency, and modulated to occupy the minimum bandwidth (typically a single 2 MHz band) to support range resolution requirements. The bandwidth, in this example, is based on a range resolution requirement of approximately 150 m which has the potential to deliver positional accuracy of better than 50 meters)”.
Regarding Claim 42, which is dependent on independent claim 10, and which is a corresponding system claim of method claim 41, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 41.
Regarding Claim 43, which is dependent on independent claim 20, and which has the same limitation as independent method claim 10, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention as shown above for Claim 4
Regarding Claim 44, which is dependent on independent claim 21, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention. Halbert et al. (‘013) further discloses “said first and second reflected RF signals are modulated signals (paragraph 147: each radar receiver RX1, RX2 comprises an array of spatially separated receiver elements that are arranged to allow the angular direction from which received reflections of pulses returned from targets of interest to be determined using an associated signal processor]; [paragraph 189:  In operation, the transmitter emits a continuous (or quasi-continuous) signal, centered at the required frequency, and modulated to occupy the minimum bandwidth (typically a single 2 MHz band) to support range resolution requirements. The bandwidth, in this example, is based on a range resolution requirement of approximately 150 m which has the potential to deliver positional accuracy of better than 50 meters)?.
Regarding Claim 45, which is dependent on independent claim 30, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention. Halbert et al. (‘013) further discloses “said reflected RF signal is a modulated signal (paragraph 147: each radar receiver RX1, RX2 comprises an array of spatially separated receiver elements that are arranged to allow the angular direction from which received reflections of pulses returned from targets of interest to be determined using an associated signal processor; paragraph 189:  In operation, the transmitter emits a continuous (or quasi-continuous) signal, centered at the required frequency, and modulated to occupy the minimum bandwidth (typically a single 2 MHz band) to support range resolution requirements. The bandwidth, in this example, is based on a range resolution requirement of approximately 150 m which has the potential to deliver positional accuracy of better than 50 meters)”.
Regarding Claim 46, which is dependent on independent claim 40, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses all the claimed invention. Halbert et al. (‘013) further discloses “said first and second reflected RF signals are modulated signals (paragraph 147: each radar receiver RX1, RX2 comprises an array of spatially separated receiver elements that are arranged to allow the angular direction from which received reflections of pulses returned from targets of interest to be determined using an associated signal processor; paragraph 189:  In operation, the transmitter emits a continuous (or quasi-continuous) signal, centered at the required frequency, and modulated to occupy the minimum bandwidth (typically a single 2 MHz band) to support range resolution requirements. The bandwidth, in this example, is based on a range resolution requirement of approximately 150 m which has the potential to deliver positional accuracy of better than 50 meters)”.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert et al. (2017/0031013 A1)/Shoki (US 6,184,828 B1)/Shinichi (JP 2009270863 A), and further in view of Dana et al. (US 10,809,375 B1).
Regarding Claim 5, which is dependent on independent claim 1, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 1. However, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) does not explicitly disclose “changing the direction of the first transmitter comprises mechanically rotating the transmitter.” 
In the same field of endeavor, Dana et al. (‘375) is relates to radar system and teaches “changing the direction of the first transmitter comprises mechanically rotating the transmitter (column 5 lines 25-51:  the antenna controller and receiver/transmitter circuit 302 can be configured to mechanically tilt the antenna in a first direction while mechanically rotating the antenna in a second direction).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) with the teaching of Dana et al. (‘375) for efficient and convenient radar distance detection location (Dana et al. (‘375) – column 1 line 66 – column 2 line 12).
Regarding Claim 25, which is dependent on independent claim 21, and which is a corresponding system claim of method Claim 5, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863)/Dana et al. (‘375) discloses all the claimed invention as shown above for Claim 5.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert et al. (2017/0031013 A1)/Shoki (US 6,184,828 B1)/Shinichi (JP 2009270863 A), and further in view of Kishigami (US 2017/0276769 A1).
Regarding Claim 8, which is dependent on independent claim 1, Halbert et al. (‘013)/ Shoki (‘828)/Shinichi (‘863) discloses the method of claim 1. However, Halbert et al. (‘013)/ Shoki (‘828)/Shinichi (‘863) does not explicitly disclose “deactivating the second transmitter while delivering the first RF signal; and deactivating the first transmitter while delivering the second RF signal.” 
In the same field of endeavor, Kishigami (‘769) is related to radar apparatus and method (paragraph 2). Kishigami (‘769) teaches “deactivating the second transmitter while delivering the first RF signal; and deactivating the first transmitter while delivering the second RF signal (paragraph 123: In FIG. 9, the switching controller 105 transmits, to the transmission switcher 106, a switching control signal indicating an instruction to switch from the first transmitting antenna 108 to the Ntth transmitting antenna 108 in order and then switches from the Ntth transmitting antenna 108 to the first transmitting antenna 108; paragraph 124: In accordance with the instruction indicated by the switching control signal, the transmission switcher 106 switches from the first radio transmitter 107 to the Ntth radio transmitter 107 in order and then switches from the Ntth radio transmitter 107 to the first radio transmitter 107 1).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/ Shoki (‘828)/Shinichi (‘863) with the teaching of 
Regarding Claim 18, which is dependent on independent claim 14, Halbert et al. (‘013)/Shoki (‘828)/Shinichi (‘863) discloses the method of claim 14. However, Halbert et al. (‘013)/ Shoki (‘828)/Shinichi (‘863) does not explicitly disclose “deactivating the second transmitter while delivering the first RF signal; and deactivating the first transmitter while delivering the second RF signal.” 
In the same field of endeavor, Kishigami (‘769) is related to radar apparatus and method (paragraph 2). Kishigami (‘769) teaches “deactivating the second transmitter while delivering the first RF signal; and deactivating the first transmitter while delivering the second RF signal (paragraph 123: In FIG. 9, the switching controller 105 transmits, to the transmission switcher 106, a switching control signal indicating an instruction to switch from the first transmitting antenna 108 to the Ntth transmitting antenna 108 in order and then switches from the Ntth transmitting antenna 108 to the first transmitting antenna 108; paragraph 124: In accordance with the instruction indicated by the switching control signal, the transmission switcher 106 switches from the first radio transmitter 107 to the Ntth radio transmitter 107 in order and then switches from the Ntth radio transmitter 107 to the first radio transmitter 1072).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Halbert et al. (‘013)/ Shoki (‘828)/Shinichi (‘863) with the teaching of .

Claims 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (2015/0133173 A1), and further in view of Shinichi (JP 2009270863 A).
Regarding Claim 47, Edge et al. (‘173) discloses “a method of determining a distance of a device (paragraph 63: Figure 4 illustrates a process for determining the location of a device by measurement of directional beams transmitted from one or more wireless transmitters), the method comprising:
delivering a first RF signal from a first transmitter to the device (paragraph 64: the transmitter 44 may then transmit a directional beam including rotating the beam through a sequence of directional angles according to the information configured at step 50); 
changing a direction of the first transmitter until the first transmitter reaches a first direction defined by a first angle at which a power the first RF signal as received by the device reaches a first maximum value (paragraph 64: the information may further define a sequence of directional angles for the directional beam such as specifying a starting time for beam rotation, an angular speed or period of rotation and a direction (e.g. clockwise or counterclockwise) for continuous rotation, or a sequence of discrete angles and a period of transmission for each angle when beam rotation is via sequence of discrete angles. The transmitter 44 may then transmit a directional beam including rotating the beam through a sequence of discrete angles. The transmitter 44 may then transmit a directional beam including rotating the beam through a sequence of directional angles according to the information configured at step 50]; [paragraph 91: with regard to operation 410, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with Figures 2 and 3 – for example, by determining a maximum signal strength); 
delivering a second RF signal from a second transmitter to the object (paragraph 65: at step 53 in process 40, transmitter 46 and server 48 may exchange information related to directional beam transmission from transmitter 46. The information exchange may be similar to or the same as that described preciously for step 50 except that the information may relate to directional beam transition from transmitter 46 instead of from transmitter 44. Steps similar to or the same as steps 50 and 52 (not shown in Figure 4) may also occur to enable server 48 to exchange information related directional beam transmission from other transmitters not shown in Figure 4);
changing a direction of the second transmitter until the second transmitter reaches a second direction defined by a second angle at which a power of the second RF signal as received by the device reaches a second maximum value (paragraph 65: at step 52 in process 40, a power of the second RF signal as received by the device reaches a second maximum value]; [paragraph 91: at step 52, in process 40, transmitter 46 and server 48 may exchange information related to directional beam transmission from transmitter 46. The information exchange may be similar to or the same as that described preciously for step 50 except that the information may relate to directional beam transmission from transmitter 46 instead of from transmitter 44]; [with regard to operation 410, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with Figures 2 and 3- for example, be determining a maximum signal strength).” 
Edge et al. (‘173) does not disclose “determining a distance between the object and the first transmitter in accordance with a distance between the two transmitters, the second angle and the difference between the first and second angles”.
Shinichi (‘863) in the related art of target positioning system discloses “determining the distance between the device and the first transmitter in accordance with a distance between the two transmitters, the second angle and the difference between the first and second angles (paragraph 18: Figure 3: the device is a bistatic radar device that identifies a target position based on radio waves transmitted from a second radar device and the first radar device transmits and receives radio waves toward the second radar device to thereby generate the second radar. A monostatic detector that detects the device, a first rangefinder that measures the distance R0 to the second radar device detected by the monostatic detector, and a reference of the second radar device detected by the monostatic detector. First angle measuring device for measuring the angle 0 from the direction, a semi-active detector for detecting the second radar device based on the radio wave transmitted from the second radar device and reflected by the target. A second rangefinder for measuring the distance to the second radar device detected by the active detector, and a second angle measurement for measuring the angle 3 from the reference direction of the second radar device detected by the semi-active detector. An the target angle 1 viewed from the first radar device calculated based on the angle 0 measured by the first angler and the angle 3 measured by the second angler, measured by the first R between the distance R0 and the distance measured by the second distance detector and the distance R0 measured the first distance detector. And a target position identifier for identifying a target positon (R1 and angle 1))”.
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy [Shinichi (‘863) - paragraph 18].
Regarding Claim 48, which is dependent on independent claim 47, Edge et al. (‘173)/Shinichi (‘863) discloses all the claimed invention. 
Edge et al. (‘173) does not explicitly disclose “determining a distance between the object and the second transmitter in accordance with the distance between the two transmitters, the first angle and the difference between the first and second angles.”
Shinichi (‘863) in the related art of target positioning system discloses “determining a distance between the object and the second transmitter in accordance with the distance between the two transmitters, the first angle and the difference between the first and second angles (paragraph 18: and the target angle 1 viewed from the first radar device calculated based on the angle 0 measured by the first angler and the angle 3 measured by the second angler, measured by the first distance between the distance R0 and the distance measured by the second distance detector and the distance R0 measured by the first distance detector. And a target position identifier for identifying a target positon (R1 and angle 1)).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of “Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding independent Claim 49, Edge et al. (‘173) discloses “a mapping system [Figures 2, 4 and 6]; [paragraph 43: Figure 2 is a schematic diagram illustrating features associated with an implementation of an example indoor or like operating environment 200 that may be capable of facilitating or supporting one or more processes or operations for utilizing a reference signal for indoor positioning for use in or with a mobile device, such as a location-aware mobile device 202, for example] comprising: 
a first transmitter adapted to deliver a first RF signal [paragraph 64: the transmitter 44 may then transmit a directional beam including rotating the beam through a sequence of directional angles according to the information configured at step 50]; 
a second transmitter adapted to deliver a second RF signal [paragraph 65: at step 52 in process 40, transmitter 46 and server 48 may exchange information related to directional beam transmission from transmitter 46. The information exchange may be similar to or the same as that described previously for step 50 except that the information may relate to directional beam transmission from transmitter 46 instead of from transmitter 44. Steps similar to or the same as steps 50 and 52 (not shown in ; and 
a controller [paragraph 64: for example, server 48 may send information to transmitter 44 to configure information in transmitter 44 related to transmission of directional beam from transmitter 44] configured to: 
change a direction of the first transmitter until the first transmitter reaches a first direction defined by a first angle at which a power the first RF signal as received by a device reaches a first maximum value [paragraph 64: the information may further define a sequence of directional angles for the directional beam such as specifying a starting time for beam rotation, an angular speed or period of rotation and a direction (e.g. clockwise or counterclockwise) for continuous rotation, or a sequence of discrete angles and a period of transmission for each angle when beam rotation is via a sequence of discrete angles]; [paragraph 91: with regard to operation 410, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with Figures 2 and 3 --- for example by determining a maximum signal strength], said device being configured to wirelessly communicate the power the device receives from the first transmitter to the controller [paragraph 73: at step 66, mobile device 42 may send any measurements for directional angles obtained at steps 60 and 62 to server 48 and/or may send any location estimate for mobile device 42 determined at step 64 if step 64 occurs. Step 66 is optional and may occur, for example, if step 58 occurs]; 
change a direction of the second transmitter until the second transmitter reaches a second direction defined by a second angle at which a power of the second RF signal as received by the device reaches a second maximum value [paragraph 65: at step 53 in process 40, transmitter 46 and server 48 may exchange information related to directional beam transmission from transmitter 46. The information exchange may be similar to or the same as that described preciously to strp 50 except tha t the information may relate to directional beam transmission forom transmitter 46 instead of from transmitter 44]; [paragraph 91: with regard to operation 410, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with Figures 2 an d3—for example by determining a maximum signal strength]; [paragraph 96: in an embodiment, the process 406 may further comprise receiving a second directed beam at the mobile device transmitted by a second transmitter, wherein the second directed beam is transmitted in a second sequence of directional angles in a horizontal plane], said device being configured to wirelessly communicate the power the device receives from the second transmitter to the controller [paragraph 73: at step 66, mobile device 42 may send any measurements for directional angles obtained at steps 60 and 62 to server 48].”
Edge et al. (‘173) does not disclose “determine the distance between the device and the first transmitter in accordance with a distance between the two transmitters, the second angle, and the difference between the first and second angles”.
Shinichi (‘863) in the related art of target positioning system discloses “determine the distance between the device and the first transmitter in accordance with a distance between the two transmitters, the second angle, and the difference between the first and second angles (Figure 3: paragraph 18: and the target angle 1 viewed from the first radial device calculated based on the angle 0 measured by the first angler and the angle 3 measured by the second angler, measured by the first distance detector. The distance R1 to the target is calculated by performing  a predetermined operation using the distance difference R between the distance R0 and the distance measured by the second distance detector and the distance R0 measured by the first distance detector, and a target positon identifier for identifying a target position (R1 and angle 1))”.
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 50, which is dependent on independent claim 49, Edge et al. (‘173)/Shinichi (‘863) discloses all the claimed invention. 
Edge et al. (‘173) does not explicitly disclose “said controller is further configured to: determine a distance between the device and the second transmitter in accordance with the distance between the two transmitters, the first angle, and the difference between the first and second angles.”
Shinichi (‘863) in the related art of target positioning system discloses “said controller is further configured to: determine a distance between the device and the second transmitter in accordance with the distance between the two transmitters, the first angle, and the difference between the first and second angles (paragraph 18: and the target angle 1 viewed from the first radar device calculated based on the angle 0 measured by the first angler and the angle 3 measured by the second angler measured by the first distance detector. The distance R1 to the target is calculated by performing a predetermined operation using the distance by the first distance detector. The distance R1 to the target is calculated by performing a predetermined operation using the distance difference delta R between the distance R0 and the distance measured by the second distance detercore and the distance R0 measured by the first distance detector And a target position identifier for identifying a target positon (R1 and angle 1)).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding independent Claim 51, Edge et al. (‘173) discloses “a method of determining a distance of a device [paragraph 63: Figure 4 illustrates a process for determining the location of a mobile device by measurement of directional beams transmitted from one or more wireless transmitters according to some of the examples described earlier herein], the method comprising:
delivering a first RF signal from a first transmitter to the device [paragraph 64: the transmitter 44 may then transmit a directional beam including rotating the beam through a sequence of directional angles according to the information configured at step 50. For example, the directional beam received at step 60 bu mobile device 42 mau be transmitted according to the information configured at 50]; 
changing a direction of the first transmitter along both azimuth and elevation until the first transmitter reaches a first direction defined by first and second angles at which a power of the first RF signal as received by the device reaches a first maximum value [paragraph 64: the information may also specify parameters (e.g. signal phase and amplitude) for producing a directional beam from multiple antennas or from an antenna array. The information may further define a sequence of directional angles for the directional beam such as specifying a starting time for beam rotation, an angular speed or period of rotation and a direction (e.g. clockwise or counterclockwise) for continuous rotation or a sequence of discrete angles and a period of transmission for each angle when beam rotation is via sequence of discrete angles]; [paragraph 91: with regard to operation 4-10, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with figures 2 and 3—for example, by determining a maximum signal strength]; [paragraph 99: directed beams that have a vertical directional angle may enable mobile devices that are above or below a horizontal plane for a transmitter (e.g. or different floors of a building) to receive a directed signal from the transmitter and determine a horizontal directional angle, a vertical directional angle or both a horizontal and a vertical directional angle to or from the transmitter), said device being configured to wirelessly communicate the power the device receives from the transmitter to the controller]; [paragraph 73: At step 66, mobile device 42 may send any measurements for directional angles obtained at steps 60 and 62 to server 48 and/or may send any location estimate for mobile device 42 determined at step 64 if step 64 occurs. Step 66 is optional and may occur, for example, if step 58 occurs]; 
delivering a second RF signal from a second transmitter to the object [paragraph 65:  At step 52 in process 40, transmitter 46 and server 48 may exchange ;
changing a direction of the second transmitter along both azimuth and elevation until the second transmitter reaches a second direction defined by third and fourth angles at which a the RF signal as received by the device reaches a second maximum value [paragraph 65: At step 52 in process 40, transmitter 46 and server 48 may exchange information related to directional beam transmission from transmitter 46. The information exchange may be similar to or the same as that described previously for step 50 except that the information may relate to directional beam transmission from transmitter 46 instead of from transmitter 44. Steps similar to or the same as steps 50 and 52 (not shown in FIG. 4) may also occur to enable server 48 to exchange information related to directional beam transmission from other transmitters not shown in FIG. 4]; [paragraph 91: With regard to operation 410, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with FIGS. 2 and 3--for example, by determining a maximum signal strength (e.g. maximum RSSI)]; [paragraph 96:  In an embodiment, the process 406 may further comprise receiving a second directed beam at the mobile device transmitted by a second transmitter, wherein the second directed beam is .”
Edge et al. (‘173) does not disclose “determining a distance between the device and the first transmitter in accordance with a distance between the two transmitters, and the first, second, third and fourth angles”.
Shinichi (‘863) in the related art of target positioning system discloses “determining a distance between the device and the first transmitter in accordance with a distance between the two transmitters, and the first, second, third and fourth angles (Figure 3: paragraph 18: see Figure 3 for illustration]; [paragraph 18: In order to solve the above problems, the first invention includes a first radar device and a second radar device, the second radar device transmits radio waves toward a target and the first radar device, and the first radar device is provided. The device is a bistatic radar device that identifies a target position based on the radio waves transmitted from the second radar device, and the first radar device sends and receives radio waves toward the second radar device to transmit and receive the second radar. References for the monostatic detector that detects the device, the first rangefinder that measures the distance R0 to the second radar device detected by the monostatic detector, and the second radar device detected by the monostatic detector. Detected by the first angle detector that measures the angle θ0 from the direction, the semi-active detector that detects the second radar device based on the radio waves transmitted from the second radar device and reflected by the target, and the semi-active detector. The second rangefinder that measures the distance to the second radar device, the second angler that measures the angle θ3 from the reference direction of the second radar device detected by the semi-active detector)”.
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 52, which is dependent on independent claim 51, Edge et al. (‘173)/Shinichi (‘863) discloses all the claimed invention.
However, Edge et al. (‘173) does not explicitly disclose “determining a distance between the device and the second transmitter in accordance with the distance between the two transmitters, and the first, second, third and fourth angles.”
Shinichi (‘863) in the related art of target positioning system discloses “determining a distance between the device and the second transmitter in accordance with the distance between the two transmitters, and the first, second, third and fourth (paragraph 18: and the target angle 1 viewed from the first radar device calculated based on the angle 0 measured by the first angler and the angle 3 measured by the second angler measured by the first distance detector. The distance R1 to the target is calculated by performing a predetermined operation using the distance by the first distance detector. The distance R1 to the target is calculated by performing a predetermined operation using the distance difference delta R between the distance R0 and the distance measured by the second distance detercore and the distance R0 measured by the first distance detector And a target position identifier for identifying a target positon (R1 and angle 1)).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding independent Claim 53, Edge et al. (‘173) discloses “a mapping system (see figures 2, 4 and 6; paragraph 43: FIG. 2 is a schematic diagram illustrating features associated with an implementation of an example indoor or like operating environment 200 that may be capable of facilitating or supporting one or more processes or operations for utilizing a reference signal for indoor positioning for use in or with a mobile device, such as a location-aware mobile device 202, for example), comprising:
a first transmitter adapted to deliver a first RF signal and change direction along both azimuth and elevation (paragraph 64: the transmitter 44 may then transmit a directional beam including rotating the beam through a sequence of directional angles according to the information configured at step 50. For example, the directional beam received at step 60 bu mobile device 42 mau be transmitted according to the information configured at 50]; [paragraph 99: Directed beams that have a vertical directional angle may enable mobile devices that are above or below a horizontal plane for a transmitter (e.g. on different floors of a building) to receive a directed signal from the transmitter and determine a horizontal directional angle, a vertical directional angle or both a horizontal and a vertical directional angle to or from the transmitter).
a controller (paragraph 64: For example, server 48 may send information to transmitter 44 to configure information in transmitter 44 related to transmission of a directional beam from transmitter 44) configured to: change a direction of the first transmitter along both azimuth and elevation until the first transmitter reaches a first direction defined by first and second angles at which a power of the first RF signal as received by a device reaches a first maximum value (paragraph 64: the information may also specify parameters (e.g. signal phase and amplitude) for producing a directional beam from multiple antennas or from an antenna array. The information may further define a sequence of directional angles for the directional beam such as specifying a starting time for beam rotation, an angular speed or period of rotation and a direction (e.g. clockwise or counterclockwise) for continuous rotation or a sequence of discrete angles and a period of transmission for each angle when beam rotation is via sequence of discrete angles; paragraph 91: with regard to operation 4-10, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with figures 2 and 3—for example, by determining a maximum signal strength; paragraph 99: directed beams that have a vertical directional angle may enable mobile devices that are above or below a horizontal plane for a transmitter (e.g. or different floors of a building) to receive a directed signal from the transmitter and determine a horizontal directional angle, a vertical directional angle or both a horizontal and a vertical directional angle to or from the transmitter), said device being configured to wirelessly communicate the power the device receives from the first transmitter to the controller (paragraph 73: At step 66, mobile device 42 may send any measurements for directional angles obtained at steps 60 and 62 to server 48 and/or may send any location estimate for mobile device 42 determined at step 64 if step 64 occurs. Step 66 is optional and may occur, for example, if step 58 occurs); 
a second transmitter adapted to deliver a second RF signal and change direction along both azimuth and elevation (paragraph 65:  At step 52 in process 40, transmitter 46 and server 48 may exchange information related to directional beam transmission from transmitter 46. The information exchange may be similar to or the same as that described previously for step 50 except that the information may relate to directional beam transmission from transmitter 46 instead of from transmitter 44. Steps similar to or the same as steps 50 and 52 (not shown in FIG. 4) may also occur to enable server 48 to exchange information related to directional beam transmission from other transmitters not shown in FIG. 4]; [paragraph 99: Directed beams that have a vertical directional angle may enable mobile devices that are above or below a horizontal plane for a transmitter (e.g. on different floors of a building) to receive a directed signal from the transmitter and determine a horizontal directional angle, a vertical directional angle or both a horizontal and a vertical directional angle to or from the transmitter); and, 
changing a direction of the second transmitter along both azimuth and elevation until the second transmitter reaches a second direction defined by third and fourth angles at which the second RF signal as received by the device reaches a second maximum value (paragraph 65: At step 52 in process 40, transmitter 46 and server 48 may exchange information related to directional beam transmission from transmitter 46. The information exchange may be similar to or the same as that described previously for step 50 except that the information may relate to directional beam transmission from transmitter 46 instead of from transmitter 44. Steps similar to or the same as steps 50 and 52 (not shown in FIG. 4) may also occur to enable server 48 to exchange information related to directional beam transmission from other transmitters not shown in FIG. 4]; [paragraph 91: With regard to operation 410, the mobile device may determine a most probable directional angle for the first directed beam as described earlier in association with FIGS. 2 and 3--for example, by determining a maximum signal strength (e.g. maximum RSSI)]; [paragraph 96:  In an embodiment, the process 406 may further comprise receiving a second directed beam at the mobile device transmitted by a second transmitter, wherein the second directed beam is transmitted in a second sequence of directional angles in a horizontal plane; determining a most probable directional angle for the second directed beam; measuring a second parameter related to the most probable directional angle for the second directed beam]; [paragraph 99: determination of a directional angle by knowledge of a sequence of directional angles, a current transmission time and a starting time for a sequence of directional angles may continue to be used but with the sequence of directional angles now including both horizontal and vertical directional angle); said device being configured to wirelessly communicate the power the device receives from the second transmitter to the controller (paragraph 73: At step 66, mobile device 42 may send any measurements for directional angles obtained at steps 60 and 62 to server 48 and/or may send any location estimate for mobile device 42 determined at step 64 if step 64 occurs. Step 66 is optional and may occur, for example, if step 58 occurs).”
Edge et al. (‘173) does not disclose “determine a distance between the device and the first transmitter in accordance with a distance between the two transmitters, and the first, second, third and fourth angles”.
Shinichi (‘863) in the related art of target positioning system discloses “determine a distance between the device and the first transmitter in accordance with a distance between the two transmitters, and the first, second, third and fourth angles (Figure 3: paragraph 18: see Figure 3 for illustration; paragraph 18: In order to solve the above problems, the first invention includes a first radar device and a second radar device, the second radar device transmits radio waves toward a target and the first radar device, and the first radar device is provided. The device is a bi-static radar device that identifies a target position based on the radio waves transmitted from the second radar device, and the first radar device sends and receives radio waves toward the second radar device to transmit and receive the second radar. References for the monostatic detector that detects the device, the first rangefinder that measures the distance R0 to the second radar device detected by the monostatic detector, and the second radar device detected by the monostatic detector. Detected by the first angle detector that measures the angle θ0 from the direction, the semi-active detector that detects the second radar device based on the radio waves transmitted from the second radar device and reflected by the target, and the semi-active detector. The second rangefinder that measures the distance to the second radar device, the second angler that measures the angle θ3 from the reference direction of the second radar device detected by the semi-active detector)”.
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).
Regarding Claim 54, which is dependent on independent claim 53, Edge et al. (‘173)/Shinichi (‘863) discloses all the claimed invention.
However, Edge et al. (‘173) does not explicitly disclose “said controller is further configured to: determine a distance between the device and the second transmitter in accordance with a distance between the two transmitters, and the first, second, third and fourth angles.”
Shinichi (‘863) in the related art of target positioning system discloses “said controller is further configured to: determine a distance between the device and the (paragraph 18: and the target angle 1 viewed from the first radar device calculated based on the angle 0 measured by the first angler and the angle 3 measured by the second angler measured by the first distance detector. The distance R1 to the target is calculated by performing a predetermined operation using the distance by the first distance detector. The distance R1 to the target is calculated by performing a predetermined operation using the distance difference delta R between the distance R0 and the distance measured by the second distance detector and the distance R0 measured by the first distance detector And a target position identifier for identifying a target positon (R1 and angle 1)).”
It would have been obvious to a person having ordinary skill in the art to modify the method of Edge et al. (‘173) with the teaching of Shinichi (‘863) as this would have provided advantage for determining distance to target with more accuracy (Shinichi (‘863) - paragraph 18).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newstead et al. (US 4,939,522) describes after the null 14 of transmitter 22a has completed a single 180x sweep (or up to 180x) of the search area, transmission from the first transmitter 22a is terminated, and transmission from the second transmitter 22b is commenced. Null 14 of transmitter 22b is initially oriented in the direction of arrow 
Holder (US 2009/0167607 A1) discloses methods, apparatus and systems for locating non-cooperative objects.
Wintermantel (US 2011/0074621 A1) discloses radar system with improved angle information.
Edge et al. (2015/0133173 A1) describes example process 406 may, for example, begin at operation 408 with receiving, at a mobile device, a first directed beam transmitted by a first transmitter, wherein the first directed beam is transmitted in a first 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When n=2, Nth transmitting antenna is the second antenna. 
        2 When n=2, Nth transmitting antenna is the second antenna.